Name: Council Directive 77/158/EEC of 14 February 1977 amending the first Directive on the establishment of common rules for certain types of carriage of goods by road between the Member States
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  trade policy
 Date Published: 1977-02-19

 Avis juridique important|31977L0158Council Directive 77/158/EEC of 14 February 1977 amending the first Directive on the establishment of common rules for certain types of carriage of goods by road between the Member States Official Journal L 048 , 19/02/1977 P. 0030 - 0030 Finnish special edition: Chapter 7 Volume 1 P. 0221 Greek special edition: Chapter 07 Volume 2 P. 0021 Swedish special edition: Chapter 7 Volume 1 P. 0221 Spanish special edition: Chapter 07 Volume 2 P. 0061 Portuguese special edition Chapter 07 Volume 2 P. 0061 COUNCIL DIRECTIVE of 14 February 1977 amending the first Directive on the establishment of common rules for certain types of carriage of goods by road between the Member States (77/158/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Ã conomic Community, and in particular Article 75 (1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the scope of the first Council Directive of 23 July 1962 on the establishment of common rules for certain types of carriage of goods by road between Member States (3), as last amended by Directive 74/149/EEC (4), should be extended to cover the carriage of all live animals where special vehicles are used, HAS ADOPTED THIS DIRECTIVE: Article 1 Item 7 of Annex II to the first Directive of 23 July 1962 shall be replaced by the following: "Carriage of live animals where special vehicles (*) are used. " The footnote relating to Item 7 shall read as follows: "(*) Special vehicles for the carriage of live animals shall be understood to mean vehicles which have been constructed or had permanent alterations made specially for the carriage of live animals and are recognized as such by the relevant authorities in the Member States." Article 2 Member States shall take the measures necessary to comply with this Directive as soon as possible and in any case not later than 1 July 1977. They shall inform the Commission thereof before 1 May 1977. Article 3 This Directive is addressed to the Member States. Done at Brussels, 14 February 1977. For the Council The President J. SILKIN (1)OJ No C 293,13.12.1976, p. 50. (2)OJ No C 281,27.11.1976, p. 2. (3)OJ No 70,6.8.1962, p. 2005/62. (4)OJ No L 84,28.3.1974, p. 8.